839

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                      ( P3d )

       CERTIFIED QUESTIONS, CERTIFIED APPEALS,
      MANDAMUS PROCEEDINGS, AND OTHER MATTERS

                               February 20, 2014

State v. Fink (S061910). Alternative writ of mandamus issued.


                      BALLOT TITLES CERTIFIED

                               February 28, 2014

Harmon v. Rosenblum (S061930). Petitioner’s argument that the Attorney
   General’s certified ballot title for Initiative Petition No. 36 (2014) does not
   comply substantially with ORS 250.035(2) to (6) is not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.
Towers Harmon v. Rosenblum (S061928/29). Petitioner’s argument that the
       / 
   Attorney General’s certified ballot title for Initiative Petition No. 35 (2014)
   does not comply substantially with ORS 250.035(2) to (6) is not well taken.
   The court certifies to the Secretary of State the Attorney General’s certified
   ballot title for the proposed ballot measure.